DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 2/12/2019 and 8/4/2020 have been considered by the Examiner.
Specification
The disclosure is objected to because of the following informalities:
Equation 1 as provided is unable to be read accurately on Pages 8 and 11
Appropriate correction is required.
Claim Objections
Claims 3, 5, 10, 12, 15, 17, and 21 are objected to because of the following informalities:
Claim 3, lines 2 and 4: “produce” should read “produces”      
The equations provided in claims 5, 10, 15, and 21 are unable to be read accurately
Claims 12 and 17, lines 2 and 4: “produce” should read “produced”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 10, 15, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5, 10, 15, and 21, the equations featured in the claims is unable to be read accurately as provided. The Applicant’s specification also fails to provide the equations in a legible format. Therefore, as it is unclear what exactly is being claimed, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Regarding claims 5 and 15, the claims recite the limitation “the two bandpass filters” in claim 5, line 8 and claim 15, line 8. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 11-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cheverton et al. (US20160114431A1), hereinafter Cheverton, in view of Hashimoto et al. (US20050002438A1), hereinafter Hashimoto.
Regarding claims 1 and 11, Cheverton teaches (Fig. 1) an apparatus (direct metal laser melting system 10) for monitoring melt pool temperature in laser powder bed fusion ([0006] “In one aspect, a direct metal laser melting (DMLM) system for fabricating a component is provided…to adjust at least one of a melt pool size and a melt pool temperature to achieve a desired physical property of the component.”), comprising: 
a build laser (14), 
a laser beam (22) produced by said build laser ([0028] “a beam 22 generated by laser device 14“) wherein said laser beam is directed onto the melt pool producing an incandescence, 
a first camera (optical sensor 26) that receives said incandescence and produces a first image (electrical signals 58) having a first spectral band, 
a second camera (optical sensor 32) that receives said incandescence and produces a second image (electrical signals 58) having a second spectral band ([0038] “Optical sensors 26 and 32 may be any one of several known optical sensors that enable confocal optical system 12 to operate as described herein, for example, without limitation, photodiodes, pyrometers, or cameras...Optical sensors 26 and 32 receive optical signal 42 and transmit one or more electrical signals 58 to a computing device 46.”; [0039] “Optical sensors 26 and 32 are sensitive detectors of light with wavelengths in the ultraviolet range (about 200-400 nanometers (nm)), visible range (about 400-700 nm), near-infrared range (about 700-1,200 nm), and infrared range (about 1,200-10,000 nm) of the electromagnetic spectrum.”; [0055] “electrical signals 58 from confocal optical system 12 that correlate to the size and/or temperature of melt pool area 50”) and (Fig. 3));
a processor (computing device 46) that processes the first and second image for monitoring the melt pool temperature ([0055] “Computing device 46 (shown in FIG. 1) receives electrical signals 58 from confocal optical system 12 that correlate to the size and/or temperature of melt pool area 50. More specifically, computing device 46 receives electrical signals 58 from optical sensors 26 and 32 and processes them using processing algorithms to determine the size and/or temperature of melt pool area 50.”). 

Hashimoto teaches (Fig. 16) a method and apparatus (temperature-distribution measuring apparatus 10) for measuring a temperature of an object body (12) based on an intensity of a radiant energy emitted from the object body ([0011] “The first object may be achieved according to a first aspect of this invention, which provides a method of measuring a temperature of an object body in an electric furnace, based on an intensity of a radiant energy emitted from the object body”), comprising a beam splitter (14) that splits light emitted from a surface of the object body into first and second components ([0047] “a light emitted or radiated from a surface of an object body 12 in a firing furnace or a heating furnace in the form of an electric furnace 42 is split by a half mirror (beam splitter) 14 into a first component traveling along a first optical path 16 and a second component traveling along a second optical path 18.”), which are then directed through first and second interference filters (34 and 36) that permit transmission therethrough of a radiation having a first and second wavelength, respectively ([0048] “The first optical path 16 is provided with a first filter 34 which permits transmission therethrough of a radiation having a first wavelength (band) λ1…the second optical path 18 is provided with a second filter 36 which permits transmission therethrough of a radiation having a second wavelength (band) λ2”), before being directed to an image detector (32) that forms a first and a second image having said first and second wavelengths ([0051] “the first image G1 is formed at a first position B1 on the light detecting surface 26 of the CCD device 28 of the image detector 32, with the radiation having the first wavelength λ1 selected by the first filter 34 from the light emitted from the surface of the object body 12, while the second image G2 is formed at a second position B2 on the light detecting surface 26, with the radiation having the second wavelength λ2 selected by the second filter 36 from the light emitted from the surface of the object body 12”). Hashimoto further teaches that a temperature (Tij) of the object body at each picture element of its image is calculated on the basis of a radiant ij) at each pair of corresponding picture elements of first and second images G1 and G2 obtained with the respective first and second radiations having first and second wavelengths λ1 and λ2 (Figs. 8 and 16; see paragraphs [0056]-[0057] and [0063] for full temperature calculation explanation with equations). Hashimoto teaches the empirical relationship and equation as described above as it is highly accurate ([0063] “Thus, the present measuring apparatus permits highly accurate measurement of the temperature distribution.”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Cheverton to incorporate the teachings of Hashimoto to include that the processor determines the ratio of said first image having a first spectral band and said second image having a second spectral band. Doing so ensures highly accurate measurement of the temperature distribution.
Regarding claims 6, 8, 16, and 18, the combination of Cheverton and Ross further teaches (Fig. 1) an apparatus (direct metal laser melting system 10) for monitoring laser powder bed fusion that includes a melt pool (50) on a build plate (component 48) ([0006] “In one aspect, a direct metal laser melting (DMLM) system for fabricating a component is provided…to adjust at least one of a melt pool size and a melt pool temperature to achieve a desired physical property of the component.”), comprising:
 a build laser (14), 
a laser beam (22) produced by said build laser ([0028] “a beam 22 generated by laser device 14“) wherein said laser beam is directed onto the build plate producing the melt pool and wherein an incandescence emanates from the melt pool ([0006] “The DMLM system includes a laser device configured to generate a melt pool in a powder bed based on a build parameter. The DMLM system further includes a confocal optical system directed at the melt pool and configured to receive an optical signal emitted by the melt pool.”), 
Galvanometers 18 may include two-dimension (2D) scan galvanometers, three-dimension (3D) scan galvanometers, dynamic focusing galvanometers, and/or any other galvanometer system”) that receive said incandescence (optical signal 42; [0006] “The DMLM system further includes a confocal optical system directed at the melt pool and configured to receive an optical signal emitted by the melt pool.”) (see path of optical signal 42 through galvanometers 18 in Fig. 1),
an infinity microscope (objective lenses 30 and 36 and pinhole aperture devices 28 and 34) ([0034] “Objective lens 30 receives optical signal 42 from melt pool area 50 and focuses optical signal 42 through pinhole aperture device 28, which is located at the optically conjugate plane. Optical sensor 26 thus receives a focused optical signal 42 of melt pool area 50”; [0032] “Pinhole aperture devices 28 and 34 are configured to limit or reduce the amount of out-of-focus emissions from an optical signal 42 transmitted by a melt pool area 50 from reaching optical sensors 26 and 32 , respectively, and creating an undesirable background signal”),
 a dichroic (beam splitter 40) that receives said incandescence from said scanning mirrors and directs said incandescence to the beam splitter ([0038] “Beam splitter 40 is configured to direct optical signal 42 to beam splitter 38”; see path of optical signal 42 in Fig. 1);
 a beam splitter (38) that receives said and produces a first beam and a second beam ([0038] “Beam splitter 38 further divides optical signal 42 and directs it towards the at least two optical sensors 26 and 32”),
a first bandpass filter and camera (optical sensor 26) that receives said first beam and produces a first image and data (electrical signals 58),
a second bandpass filter and camera (optical sensor 32) that receives said second beam and produces a second image and data (electrical signals 58) ([0038] “Optical sensors 26 and 32 may be any one of several known optical sensors that enable confocal optical system 12 to operate as described herein, for example, without limitation, photodiodes, pyrometers, or cameras...Optical sensors 26 and 32 receive optical signal 42 and transmit one or more electrical signals 58 to a computing device 46.”; [0039] “Optical sensors 26 and 32 are sensitive detectors of light with wavelengths in the ultraviolet range (about 200-400 nanometers (nm)), visible range (about 400-700 nm), near-infrared range (about 700-1,200 nm), and infrared range (about 1,200-10,000 nm) of the electromagnetic spectrum.”; [0055] “electrical signals 58 from confocal optical system 12 that correlate to the size and/or temperature of melt pool area 50”) and (Fig. 3)), and
a processor (computing device 46) that processes the first and second image for monitoring the melt pool temperature ([0055] “Computing device 46 (shown in FIG. 1) receives electrical signals 58 from confocal optical system 12 that correlate to the size and/or temperature of melt pool area 50. More specifically, computing device 46 receives electrical signals 58 from optical sensors 26 and 32 and processes them using processing algorithms to determine the size and/or temperature of melt pool area 50.”). 
 Cheverton does not teach that the processor determines the ratio of said first data and said second data.
Hashimoto teaches (Fig. 16) a method and apparatus (temperature-distribution measuring apparatus 10) for measuring a temperature (Tij) of an object body (12) based on an intensity of a radiant energy emitted from the object body, wherein the temperature of the object body at each picture element of its image is calculated on the basis of a radiant intensity ratio (Rij) at each pair of corresponding picture elements of first and second images (G1 and G2) obtained with respective first and second radiations having first and second wavelengths (λ1 and λ2) (Figs. 8 and 16; see paragraphs [0056]-[0057] and [0063] for full temperature calculation explanation with equations). Hashimoto teaches calculating the temperature of the object body based on a radiant intensity ratio of the first and Thus, the present measuring apparatus permits highly accurate measurement of the temperature distribution.”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Cheverton to incorporate the teachings of Hashimoto to include that the processor determines the ratio of said first data and said second data. Doing so ensures highly accurate measurement of the temperature distribution.
Regarding claims 2, 7, 12, and 17, the combination of Cheverton and Hashimoto teaches all of the elements of the current invention as stated above. The claim limitations of claims 2, 7, 12, and 17, that said first camera and said second camera each have a center field of view and wherein said first camera and second camera are located with the melt pool in the center field of view of said first camera and said second camera, are features considered inherent and/or statements reciting intended use and are thus not considered inventive.
Cheverton teaches first and second cameras (optical sensors 26 and 32) that receive incandescence (optical signal 42) that emanates from the melt pool ([0006] “The DMLM system includes a laser device configured to generate a melt pool in a powder bed based on a build parameter. The DMLM system further includes a confocal optical system directed at the melt pool and configured to receive an optical signal emitted by the melt pool.”; [0038] “Optical sensors 26 and 32 may be any one of several known optical sensors that enable confocal optical system 12 to operate as described herein, for example, without limitation, photodiodes, pyrometers, or cameras...Optical sensors 26 and 32 receive optical signal 42 and transmit one or more electrical signals 58 to a computing device 46.”). A center field of view is inherent to all cameras, therefore Cheverton teaches the claim limitation of claims 2, 7, 12, and 17 stating that said first camera and second camera each have a center field of view.
Furthermore, as the cameras as taught by Cheverton are capable of performing the function of those of the current invention as described by the Applicant, to receive incandescence from the melt 
Regarding claims 3, 13, and 19, Cheverton teaches all of the elements of the current invention as stated above except that said first camera produces a first image having a first spectral band on a pixel by pixel basis, said second camera produces a second image having a second spectral band on a pixel by pixel basis, and that said processor provides a spatial map ratio of said first image having a first spectral band on a pixel by pixel basis and said second image having a second spectral band on a pixel by pixel basis.
Hashimoto teaches (Fig. 16) a method and apparatus (temperature-distribution measuring apparatus 10) for measuring a temperature (Tij) of an object body (12) based on an intensity of a radiant energy emitted from the object body, wherein the temperature of the object body at each picture element of its image is calculated on the basis of a radiant intensity ratio (Rij) at each pair of corresponding picture elements of first and second images (G1 and G2) obtained with respective first and second radiations having first and second wavelengths (λ1 and λ2) (Figs. 8 and 16; see paragraphs [0056]-[0057] and [0063] for full temperature calculation explanation with equations). Hashimoto teaches calculating the temperature of the object body based on a radiant intensity ratio of the first and second images as it is highly accurate ([0063] “Thus, the present measuring apparatus permits highly accurate measurement of the temperature distribution.”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Cheverton to incorporate the teachings of Hashimoto to include 
Regarding claims 4, 9, 14, and 20, Cheverton teaches all of the elements of the current invention as stated above except that the processor fits said first spectral band and said second image having a second spectral band into an empirical relationship to monitor the melt pool temperature.
Hashimoto teaches (Fig. 16) a method and apparatus (temperature-distribution measuring apparatus 10) for measuring a temperature (Tij) of an object body (12) based on an intensity of a radiant energy emitted from the object body, wherein the temperature of the object body at each picture element of its image is calculated on the basis of a radiant intensity ratio (Rij) at each pair of corresponding picture elements of first and second images (G1 and G2) obtained with respective first and second radiations having first and second wavelengths (λ1 and λ2) (Figs. 8 and 16; see paragraphs [0056]-[0057] and [0063] for full temperature calculation explanation with equations). Hashimoto teaches calculating the temperature of the object body based on a radiant intensity ratio of the first and second images as it is highly accurate ([0063] “Thus, the present measuring apparatus permits highly accurate measurement of the temperature distribution.”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Cheverton to incorporate the teachings of Hashimoto to include that the processor fits said first spectral band and said second image having a second spectral band into an empirical relationship to monitor the melt pool temperature. Doing so ensures highly accurate measurement of the temperature distribution.
Claims 5, 10, 15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cheverton in view Hashimoto, further in view of Ota et al. (Mote-Carlo Modelling to Determine Optimum Filter Choices for Sub-Microsecond Optical Pyrometry), hereinafter Ota.
Regarding claims 5, 10, 15, and 21, the combination of Cheverton and Hashimoto teaches all of the elements of the current invention as stated above except that the empirical relationship corresponds to the equation as provided in claims 5, 10, 15, and 21.  .
Ota teaches Monte-Carlo modelling to determine optimum filter choices for sub-microsecond optical pyromtetry, where in the radiant output of a blackbody (i.e. emissivity of one at all wavelengths) is calculated using Planck’s Law as follows:

    PNG
    media_image1.png
    290
    891
    media_image1.png
    Greyscale

Figure 1: Radiant Output Equation as Taught by Ota

Ota further teaches changing the properties of the filter and repeating the calculation process to create a radiance-temperature curve illustrating how the radiance of a blackbody can be related to its temperature (Page 2, column 3 “The previously calculated radiance-temperature relation is used to convert the simulated measurement into a temperature. This process is repeated until a statistically reliable value of the uncertainty of the process, parameterised by the standard deviation, is found. The properties (i.e., λc or Δλ or both) of the filter are changed and the process is repeated. To calculate the energy output from a blackbody over a specific wavelength band, it is necessary to integrate Planck’s law over the wavelength range of interest and scale for optical coupling effects. To convert measured radiance, R, to a temperature, T, the inverse process is required but there is no analytical solution for this process. Thus it was necessary to calculate a curve for R(T,λ) then invert it numerically to calculate T(R,λ).”).  The examiner notes that one of ordinary skilled in the art can arrive to the equation as seen in claim 5, 10, 15 and 21 by calculating using the formula as taught by the Oda into the ratio of the two images as taught by Cheverton and Hashimoto.  

    PNG
    media_image2.png
    254
    314
    media_image2.png
    Greyscale

Figure 1: Radiance-Temperature Curve Over Three Filter Passbands as Taught by Ota

Therefore, it would have been obvious to one of ordinary skill of the art prior to the effective filing date of the claimed invention to have modified Cheverton and Hashimoto to further incorporate the teachings of Ota to include that the empirical relationship corresponds to the equation as provided in claims 5, 10, 15, and 21, as well as on pages 8 and 11 of Applicant’s specification. Doing so enables the determination of the melt pool temperature based on its incandescence.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL R RIZZO whose telephone number is (571) 272-8991.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 7:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RACHEL R RIZZO/Examiner, Art Unit 3761                                                                                                                                                                                                        

/ROBERT J UTAMA/Primary Examiner, Art Unit 3715